Citation Nr: 1730860	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  10-42 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for asthma.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from September 1975 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision granting service connection and assigning a 30 percent disability rating issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran and his spouse testified before the undersigned Veterans Law Judge at a May 2015 videoconference hearing.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board denied the Veteran's claim in a June 2015 decision.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In January 2017, the Court issued a memorandum decision in which it vacated and remanded the June 2015 Board decision and instructed the Board to determine whether VA has satisfied its duty to assist the Veteran in the development of his claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board must again remand this matter to allow VA to satisfy its duties to assist the Veteran in developing his claim.

As part of its duty to assist, the VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for benefits.  38 U.S.C.A. 5103A(a)(1) (West 2004).  This includes making reasonable efforts to obtain relevant private records that a claimant adequately identifies.  38 U.S.C.A. 5103A(b)(1).  When VA is informed of any potentially relevant private treatment records, VA must seek to obtain the records prior to deciding the case or explain its failure to do so.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Here, the Veteran and his spouse testified at a May 2015 videoconference hearing that he had visited the emergency department up to six times in the prior year for treatment relating to respiratory symptoms.  Although they suggested that up to three of these visits may have been related to episodes of pneumonia, the Board finds that there is a reasonable possibility that the other emergency department visits referenced at the hearing are relevant to question in this matter of the current severity of his asthma.  As such, the Board finds that VA must seek to obtain these records prior to deciding his claim for an increased rating for asthma.  Id.  

In addition to these potentially relevant emergency treatment records, the Board notes that the evidence in the record regarding whether the Veteran's asthma has worsened since his September 2014 VA examination is somewhat inconsistent.  Specifically, he submitted a private treatment record from January of 2015 that indicated his asthma was unstable at that time.  Notwithstanding this clinical report, a February 2015 VA treatment note indicated that the Veteran's asthma was, in fact, stable.  Viewed in conjunction with the Veteran's testimony regarding the need for emergency treatment for asthma-related symptoms on numerous occasions in the year leading up to the May 2015 videoconference hearing, the Board finds that there is insufficient competent medical evidence regarding the current severity of his asthma to decide the claim.  As such, an additional VA examination is warranted in this case.  See Caffrey v. Brown, 6 Vet. App. 37, 381 (1994) (holding that a new medical examination is required when evidence indicates that there has been a material change in a disability).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify each private provider or clinician who has treated his asthma, to include the emergency treatment he referenced in the May 2015 Board hearing.  For each treating source identified, ask the Veteran to authorize the release of any treatment records and make reasonable attempts to obtain and associate these records with the Veteran's claims file.

2.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.

3.  After completing items one and two, schedule the Veteran for a VA examination to evaluate the current severity of the Veteran's asthma.  All relevant tests and diagnostic studies should be conducted, to include a pulmonary function test.  A full medical history relating to the Veteran's asthma should also be solicited, to include a history of all treatment for asthma attacks and any medication and dosages of any prescribed or over-the-counter asthma treatment he has received. 

4.  Thereafter, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




